Order entered February 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00197-CR

                               TERRANCE HENRY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-59736-W

                                           ORDER
       On August 24, 2012, in cause no. 05-11-00676-CR, styled Terrance Henry v. The State of

Texas, the Court reversed the trial court’s judgment as to punishment and remanded the case for

a new punishment hearing. The trial court resentenced appellant on August 15, 2013, and

appellant filed a notice of appeal on that same date. The appeal, however, was not received by

this Court for docketing until February 18, 2014. The trial court has certified that appellant has

the right to appeal and has appointed John Tatum to represent appellant.

       We DIRECT the Clerk of this Court to transfer the clerk’s and reporter’s records from

the appeal in cause no. 05-11-00676-CR into the above appeal. We further DIRECT the Clerk

to file a copy of this order among the papers of cause no. 05-11-00676-CR.
       We ORDER the Dallas County District Clerk to file, within THIRTY DAYS of the date

of this order, the clerk’s record containing all documents related to the new punishment

proceedings and any other documents designated by appellant and required by Texas Rule of

Appellate Procedure 34.5(a).

       We ORDER Darline King LaBar, official court reporter of the 363rd Judicial District

Court to file, within THIRTY DAYS of the date of this order, the complete reporter’s record,

including exhibits, of all hearings conducted following the remand for new punishment.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Darline King LaBar, official court reporter, 363rd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal Records

Division; and to counsel for all parties.



                                                   /s/    DAVID EVANS
                                                          JUSTICE